Citation Nr: 0101158	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-17 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to July 
1945, with one year, six months, and fourteen days of prior 
service.  According to his WD AGO Form 53-98, his decorations 
included the Silver Star and Purple Heart Medal.  He died on 
July [redacted], 1996; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Inasmuch as it appears that the RO found the 
appellant's claim of service connection for the cause of the 
veteran's death to be not well grounded, certain aspects of 
the new law specifically apply to this case.  

The veteran died on July [redacted], 1996.  The death certificate 
identifies the immediate cause of death as central nervous 
system suppression due to glioblastoma multiforme.  At the 
time of the veteran's death, service connection was in effect 
for residuals of a skull fracture, to include encephalopathy 
and left monoplegia, rated as 70 percent disabling.  Neither 
the death certificate nor other medical documents of record 
tend to relate the veteran's brain tumor to his service-
connected head injury.  However, in her August 1999 VA Form 
9, the appellant indicated that Dr. Pink, who treated the 
veteran for the brain tumor, had noted that the tumor was in 
the same location as the in-service skull fracture.  Thus, 
the appellant appears to be claiming a relationship between 
the fatal tumor and the veteran's service-connected 
disability.  

In the case of a claim for disability compensation, VA shall 
obtain a medical opinion when such an opinion is necessary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  Therefore, a medical opinion is needed 
regarding any relationship between the cause of the veteran's 
death and his service-connected disability.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should ask the appellant to 
provide the names and addresses of all 
physicians and facilities, VA and private, 
that treated or evaluated the veteran's 
brain tumor or his service-connected 
disability from 1990 to his death.  After 
obtaining any necessary authorization, the 
RO should obtain any medical records not 
currently on file.  The RO should advise 
the appellant that she should request a 
written statement from Dr. Pink if he has 
linked the veteran's brain tumor to his 
head injury since no such link has been 
stated in the medical evidence now of 
record.  

3.  After the above development has been 
completed to the extent possible and the 
appellant has been notified of any 
evidence that was requested and could not 
be obtained, the veteran's claims folder 
and a separate copy of this remand, should 
be referred to a specialist in 
neurosurgery or neurology for an opinion 
as to the following: Is it at least as 
likely as not that the veteran's service-
connected residuals of a skull fracture 
with encephalopathy and left monoplegia 
caused or permanently worsened his brain 
tumor that was diagnosed as glioblastoma 
multiforme.  If it is concluded that there 
was no link on the basis of causation or 
aggravation, the physician should be asked 
to state whether the service-connected 
residuals of a skull fracture played any 
role in the veteran's death from central 
nervous system suppression due to 
glioblastoma multiforme and, if so, what 
that role was.  The doctor should be 
advised that, for service connection 
purposes, for a service-connected 
disability to constitute a contributory 
cause of death, it is not sufficient to 
show that it casually shared in producing 
death, but rather it must be shown that 
there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Therefore, the doctor should discuss 
whether the service-connected residuals of 
a skull fracture, including encephalopathy 
and left monoplegia, contributed 
substantially and materially to cause 
death (i.e., the service-connected 
disability combined to cause death or 
aided or lent assistance to the production 
of death); or whether there was at most a 
casual connection, or no relationship at 
all, between the veteran's death and 
service-connected residuals of a skull 
fracture including encephalopathy and left 
monoplegia.  The doctor should provide a 
basis for the opinion and the opinion 
should be based on a review of the entire 
claims folder.  If it the opinion is not 
responsive to the Board's instructions, it 
should be returned to the physician for 
revision.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000) and that of January 9, 
2001 (VBA Fast Letter 01-02), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should then re-
adjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death based on the entire 
evidentiary record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


